       Case 2:19-cv-00869-GMN-BNW Document 48 Filed 05/03/21 Page 1 of 4




 1   ANDREW A. BAO, ESQ.
 2   Nevada Bar No. 10508
     WOLFE & WYMAN LLP
 3   6757 Spencer Street
     Las Vegas, NV 89119
 4   Telephone: (702) 476-0100
     Facsimile: (702) 476-0101
 5
     aabao@ww.law
 6
     Attorneys for Defendant
 7   CMG MORTGAGE, INC. D/B/A CMG FINANCIAL

 8                                   UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10

11     JEFFREY K. ENGLER and KATHERINE M.                   Case No. 2:19-cv-00869-GMN-BNW
       SENNES-ENGLER,
12                                                          JOINT STATUS REPORT
                               Plaintiff,
13

14                v.

15     CMG MORTGAGE, INC. D/B/A CMG
       FINANCIAL,
16
                               Defendant.
17

18
19

20               Plaintiffs JEFFREY K. ENGLER and KATHERINE M. SENNES-ENGLER (“Plaintiffs”)
21   and Defendant CMG MORTGAGE, INC. D/B/A CMG FINANCIAL (“Defendant”) by and
22   through their respective counsel of record, hereby file this Joint Status Report in response to the
23   Court’s April 6, 2021 order (ECF No. 47).
24               Since the last status report was filed, CMG has isolated one final amount to waive to
25   complete the settlement. CMG has conferred with Plaintiffs’ counsel about this final amount to be
26   waived and to verify all amounts set forth on all loan statements (statements received by Plaintiffs
27   and CMG’s internal statements) to ensure the loan accounting is completed.
28
                                                       1

     3918621.1
       Case 2:19-cv-00869-GMN-BNW Document 48 Filed 05/03/21 Page 2 of 4




 1               Counsel thus again reluctantly requests a final extension to June 1 to file the dismissal.
 2   Should the court request any additional specific information regarding the issues faced in
 3   restructuring the loan amounts, the parties would be happy to provide specifics in camera or via
 4   another status report prior to that date.
 5               IT IS SO STIPULATED.
 6
      DATED: May 3, 2021                               DATED: May 3, 2021
 7

 8    WOLFE & WYMAN LLP                                FREEDOM LAW FIRM, LLC

 9
      By: /s/ Andrew A. Bao                            By: /s/ George Haines
10        ANDREW A. BAO, ESQ.                              GEORGE HAINES, ESQ.
          Nevada Bar No.: 10508                            Nevada Bar No.: 9411
11
          6757 Spencer Street                              8985 S. Eastern Ave., Suite 350
12        Las Vegas, NV 89119                              Henderson, NV 89123
          Attorneys for Defendant                          Attorney for Plaintiffs
13        CMG MORTGAGE, INC. D/B/A CMG                     JEFFREY K. ENGLER AND KATHERINE M.
          FINANCIAL                                        SENNES-ENGLER
14
     IT IS ORDERED that ECF No. 48 is GRANTED  ORDER to the extent that the parties request until
15
     June 1, 2021 to file dismissal documents. If dismissal documents are not filed by June 1,
16     IT IS aORDERED
     2021,     joint statusthat ECF
                            report is No.
                                      due 48
                                          thatisday.
                                                 GRANTED to the extent that the parties request
       until June 1, 2021 to file dismissal documents. If dismissal documents are not filed by
17     June 1, 2021, a joint status report is due that day.
18                                                            IT IS SO ORDERED
19                                                            DATED: 5:40 pm, May 07, 2021
20

21
                                                              BRENDA WEKSLER
22                                                            UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                          2

     3918621.1
